EXHIBIT 10.6
Summary of Director Compensation

                                                                               
                      Compensation             Full Board     Audit Committee  
  Committee     Nominating Committee   Fees   Member     Chairman     Member    
Chairman     Member     Chairman     Member     Chairman    
Chairman Retainer Fee
          $ 0             $ 20,000             $ 8,000             $ 10,000    
(per annum)
                                                                 
‘Regular’ Board Meetings
  $ 9,500                                                            
(per meeting)
                                                                 
Normal Committee Meetings
                  $ 6,000             $ 5,000             $ 3,000            
(per meeting)
                                                                 
‘Special’ Board/Committee Meetings
  $ 1,500             $ 1,500             $ 1,500             $ 1,500          
 
In-Person
                                                                 
(per hour)
                                                                 
‘Special’ Board/Committee Meetings
  $ 1,500             $ 1,500             $ 1,500             $ 1,500          
 
Telephonic
                                                                 
(per hour)
                                                               

 

 